Citation Nr: 1723607	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-17 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969 and July 1990 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The matter was previously before the Board in May 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to TDIU was remanded by the Board in May 2015 in order to obtain a VA examination to determine if the Veteran was unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examiner was directed to address the extent of the functional and industrial impairment due to the Veteran's service-connected disabilities.  The Veteran is service-connected for coronary artery disease (CAD), mood disorder, right upper extremity neuritis, degenerative disc disease of the thoracolumbar spine, diabetes mellitus, type II with erectile dysfunction, right lower extremity neuritis, left lower extremity neuritis, left upper extremity neuritis, tinnitus, hearing loss, and surgical scar of the thoracolumbar spine.

In response to the May 2015 remand, the Veteran was provided with July 2015 VA examinations.  Regarding the Veteran's CAD, mood disorder, degenerative disc disease of the thoracolumbar spine, diabetes mellitus, tinnitus, and hearing loss, opinions were provided regarding functional impact and whether the service-connected disabilities impact the Veteran's ability to work.  

In addition, VA diabetic sensory-motor peripheral neuropathy, hand and finger, and peripheral nerves examinations were conducted in July 2015.  The examinations were conducted by the same VA examiner, who noted that the Veteran was diagnosed with diabetic peripheral neuropathy of the upper and lower extremities and sciatic radiculopathy.  The examiner found that the Veteran's peripheral neuropathy in the hands impacted his ability to perform any type of occupational task, and that he was not able to be reliable in gripping or grasping either large or small items because of his loss of sensation.  However, the examiner made no specific reference to the Veteran's service-connected right and left upper and lower extremity neuritis.  

The Board observes that neuritis is not synonymous with chronic neuropathy.  While the terms are related, and obviously refer to the nerves, neuritis is defined as inflammation of a nerve.  Neuropathy implies actual pathology of a nerve or nerves.  See Dorland's Illustrated Medical Dictionary 1287 (31st ed. 2007)).  Because the VA examiner only refers to peripheral neuropathy, clarification is needed as to the actual extent of functional impairment due to the Veteran's service-connected right and left upper and lower extremity neuritis.  Additionally, the May 2015 remand directed that the claims file be reviewed by the examiner in conjunction with the examination; however the examiner indicated that the claims file was not reviewed.  See Stegall v. West, 11 Vet. App. 268 (1998).   As such, an addendum opinion must be obtained on remand.  

Also, as the matter is being remanded, updated VA treatment records should be obtained and associated with the claims file.
  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since September 2016.

2.  The AOJ must contact the VA examiner who conducted the July 2015 diabetic sensory-motor peripheral neuropathy, hand and finger, and peripheral nerves examinations and request an addendum opinion.  The claims file must be made available to and must be reviewed by the examiner.

After consideration of the findings in the July 2015 VA examinations and a review of the evidence of record, the examiner must address the extent of functional impairment due specifically to the Veteran's service-connected right and left upper extremity neuritis and right and left lower extremity neuritis and the degree to which the functional limitations relate to his ability to function in a work setting and to perform work tasks.  If it is not possible differentiate the symptoms and effects of  peripheral neuropathy of the upper and lower extremities from his service-connected right and left upper and lower extremity neuritis, the examiner is asked to clearly state such a conclusion.

If the July 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

A complete rationale for all opinions must be provided.

3.  Thereafter, readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide them the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




